DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perreault et al. (US 8670254).
	
    PNG
    media_image1.png
    223
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    348
    media_image3.png
    Greyscale

 	With respect to claim 1,  of 8670254 discloses a bidirectional  (Col. 2 lines 63-65; Col. 19 lines 45-50) power converter comprising: a storage device (energy storage capacitor) for storing energy (Col. 1 lines 32-39; Col. 4 lines 45-53; Claim 6) ; a DC bridge (bridge), coupled to the storage device (within the buffer), for producing a high-frequency AC signal (Col. 3, lines31-36; see also claim 9); a resonant circuit (resonant inverter), coupled to the DC bridge, having a resonant frequency proximate a frequency of the high-frequency AC signal; a transformer (30/48) coupled to the resonant circuit; a switched mode cycloconverter (58/22), coupled to the transformer, for converting the high-frequency AC signal to a low-frequency AC signal; and a controller (98 of Fig. 9), coupled to the DC bridge and the switched mode cycloconverter, for controlling the DC bridge and the switched mode cycloconverter to convert DC power from a DC power source coupled to the storage device into AC power at an output of the switched mode cycloconverter, wherein the AC power has a desired amount of reactive power component (Col. 9 lines 57-64 and Col. 13 lines 29-51).
	With respect to claim 2, the circuit above discloses the bidirectional power converter of claim 1, wherein the bidirectional power converter is a resonant converter and generates the desired amount of reactive power component as determined by a reactive power control schedule (Col. 13, lines 65-66 and Col. 14, lines 1-20 describes outside peak current time reduction of power based on time varying reactive impedance and thus also would be considered a power control schedule).
 	With respect to claim 3, the circuit above discloses the bidirectional power converter of claim 2, wherein the reactive power control schedule comprises a list of reactive power amounts and a corresponding time of day (outside peak current time) for generating each reactive power amount of the list of reactive power amounts.
 	With respect to claim 4, the circuit above discloses the bidirectional power converter of claim 2, wherein the reactive power control schedule comprises a schedule of reactive power to be generated as a function of one or more of AC grid voltage, bidirectional power converter output power, change in AC grid voltage, or a fixed value (Col. 14, lines 8-15 “constant-current drive method operates with a fixed magnitude high-frequency ac current over a line cycle”).
 	With respect to claim 5, , the circuit above discloses the bidirectional power converter of claim 1, wherein the bidirectional power converter is a static VAr compensator.
	With respect to claim 6, the circuit above discloses the bidirectional power converter of claim 1, wherein the switched mode cycloconverter is one of a single-phase cycloconverter (Here single phase is inferred from Col 2 lines 42-45) or a three-phase cycloconverter.
	With respect to claim 7, the circuit above discloses the bidirectional power converter of claim 1, wherein the DC power source is a battery (Col 8, lines 37-41; describing the DC signal sources including batteries).
 	With respect to claim 8, the circuit above produces a method of controlling reactive power comprising: storing energy (Col. 1 lines 32-39; Col. 4 lines 45-53; Claim 6); using a storage device(energy storage capacitor)  producing a high-frequency AC signal (Col. 3, lines31-36; see also claim 9)using a DC bridge (bridge)coupled to the storage device; converting the high-frequency AC signal to a low-frequency AC signal  using a switched mode cycloconverter (58/22) coupled to a transformer transformer (30/48); and controlling, using a controller (98 of Fig. 9), coupled to the DC bridge and the switched mode cycloconverter, the DC bridge and the switched mode cycloconverter to convert DC power from a DC power source coupled to the storage device into AC power at an output of the switched mode cycloconverter, wherein the AC power has a desired amount of reactive power component (Col. 9 lines 57-64 and Col. 13 lines 29-51).
	With respect to claim 9, the circuit above produces the method of claim 8, wherein the desired amount of reactive power component is determined based on a reactive power control schedule, and further comprising receiving the reactive power control schedule (Col. 13, lines 65-66 and Col. 14, lines 1-20 describes outside peak current time reduction of power based on time varying reactive impedance and thus also would be considered a power control schedule).

	With respect to claim 10, the circuit above produces the method of claim 9, wherein the reactive power control schedule comprises a list of reactive power amounts and a corresponding time of of day (outside peak current time) for generating each reactive power amount of the list of reactive power amounts.
	With respect to claim 11, the circuit above produces the method of claim 9, wherein the reactive power control schedule comprises a schedule of reactive power to be generated as a function of one or more of AC grid voltage, bidirectional power converter output power, change in AC grid voltage, or a fixed value (Col. 14, lines 8-15 “constant-current drive method operates with a fixed magnitude high-frequency ac current over a line cycle”).
 	With respect to claim 12, , the circuit above discloses the  method of claim 8, wherein the switched mode cycloconverter is part of a bidirectional power converter, and wherein the bidirectional power converter is a static VAr compensator.
	With respect to claim 13, the circuit above produces the method of claim 8, wherein the switched mode cycloconverter is one of a single-phase cycloconverter (Here single phase is inferred from Col 2 lines 42-45) or a three-phase cycloconverter.
	With respect to claim 14, the circuit above produces the method of claim 8, wherein the DC power source is a battery (Col 8, lines 37-41; describing the DC signal sources including batteries).
 	With respect to claim 15, the circuit above discloses a system for controlling reactive power, comprising: a DC power source for generating DC power (Vdc); and a bidirectional power converter(Col. 2 lines 63-65; Col. 19 lines 45-50) coupled to the DC power source for receiving the DC power and comprising: a storage device for storing energy (Col. 1 lines 32-39; Col. 4 lines 45-53; Claim 6); a DC bridge (bridge), coupled to the storage device, for producing a high- frequency AC signal; a resonant circuit (resonant inverter), coupled to the DC bridge, having a resonant frequency proximate a frequency of the high-frequency AC signal; a transformer(30/48)  coupled to the resonant circuit; a switched mode cycloconverter (58/22), coupled to the transformer, for converting the high-frequency AC signal to a low-frequency AC signal; and a controller (98 of Fig. 9), coupled to the DC bridge and the switched mode cycloconverter, for controlling the DC bridge and the switched mode cycloconverter to convert DC power from the DC power source coupled to the storage device into AC power at an output of the switched mode cycloconverter, wherein the AC power has a desired amount of reactive power component (Col. 9 lines 57-64 and Col. 13 lines 29-51).
	With respect to claim 16, the circuit above discloses the system of claim 15, wherein the bidirectional power converter is a resonant converter and generates the desired amount of reactive power component as determined by a reactive power control schedule (Col. 13, lines 65-66 and Col. 14, lines 1-20 describes outside peak current time reduction of power based on time varying reactive impedance and thus also would be considered a power control schedule)..
	With respect to claim 17, the circuit above discloses the system of claim 16, wherein the reactive power control schedule comprises a list of reactive power amounts and a corresponding time of day (outside peak current time) for generating each reactive power amount of the list of reactive power amounts. (Outside of the time where the peak current is required, both blocks reduce their power transfer, by means of an increased phase-shift and/or reduced pulse width, which presents a time varying reactive impedance to the high-frequency inverter which should be taken into account.)
	With respect to claim 18, the circuit above discloses the system of claim 16, wherein the reactive power control schedule comprises a schedule of reactive power to be generated as a function of one or more of AC grid voltage, bidirectional power converter output power, change in AC grid voltage, or a fixed value (Col. 14, lines 8-15 “constant-current drive method operates with a fixed magnitude high-frequency ac current over a line cycle”)..
	With respect to claim 19, the circuit above discloses the system of claim 15, wherein the switched mode cycloconverter is one of a single-phase cycloconverter (Here single phase is inferred from Col 2 lines 42-45) or a three-phase cycloconverter.
	With respect to claim 20, the circuit above discloses the system of claim 15, wherein the DC power source is a battery (Col 8, lines 37-41; describing the DC signal sources including batteries).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849        

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849